Title: To Benjamin Franklin from Jane Mecom, 3–21 November 1774
From: Mecom, Jane
To: Franklin, Benjamin


My Ever Dear Brother
Boston Novr 3[–21] 1774
I have Just rec’d yours of August 18 wonder to see you complain of not recveing leters from Boston. I think what ever they omited they would not neglect that, but it is like they have been Intercepted. I wrot about a month ago to go by Mr. Hyslop but He liveing out of town and leaveing His only Daughter very sick I beleve made Him forgit to call for it but I got it in to the bag with won I wrote to Cousen Jonathan, I wish you may have rec’d them. I thank you for the Pamphlits you then sent and a nother I have Just recved [interlined: Novem 18 I had began this leter at the date above] concerning the stilling the wavs with oyl. I think it is not Profanity to compare you to our Blesed Saviour who Enploued much of His time while hear on Earth in doing Good to the bodys as well as souls of men and I am shure I think the compareson Just ofton when I hear the calumny Invented and thrown out aganst you while you are Improveing all your Powers for the salvation of them very Persons. Oh my Dear Brother may you and I Imitate Him also in Holynes and in that way trust in Him for Eternal Happines. I am well Asured that you as well as my self are convinced that it must ever be imperfect Hear. I speak not that I have met with any thing New for I am as Happy as the Present state of affairs will Premit owing to your Bounty without which I must have been distrest as much as many others. Docter Chauncy says we have all redy had miricles wrought in our favour won of which is the Uniteing of the Colonies in such a maner, another the Extroydnary fruitfull seasons and Bounty of our friends and looks on it as a token of Gods Design to deliver us out of all our trobles. But at Present we have a maloncholy Prospect for this winter at Least the towns being so full of Proflegate soulders and many such officers there is hardly four and twenty hours Pases without some fray amongst them and won can walk but a litle way in the street without hearing there Profane language. We were much surprised the other day upon hearing a Tumult in the street and looking out saw a soulder al Bloody damning His Eyes but He would kill Every Inhabatant He mett and Pressing into a shop oposite us with His Bayonet Drown bursting throw the Glas Dore and the man of the house Pushing Him out and he to do what mischeif He could Dashing the chiney and Earth were [earthenware] which stood on the window throw the sashes with the most terrable Imprecations. The case it seems was He Percved they sould liquer and went into the House Demanding some but being refused He went into the closet and took out a gon and said His comanding officer tould Him he might take aney thing out of any house He had a mind to upon which the batle Ensued and the man and His servant were boath very much wounded. There were two of them soulders but I saw but won, a Gaurd with an officer came and careyed Him away and I have heard nothing of Him since but this has made me more Timerous about what may be before winter is out. My only comfort is God Reigns.
My Son Johns widow that was, has mareyed an Officer and come hear among them. His name is Turner. She sayes He is an Adjutant and Insigne but whither he is Pay’d in Boath capasetys I know not. He takes a good deal of Pains to convince us he is a friend to the country haveing been hear formerly and kindly treeted.
My Daughter Collas has been in the country most of the sumer and Purposes to spend the winter there as she Expects her Husband will be most of the time at sea. She has not curidg to stay in town and they have there Board so cheap find it les Expensive. She hapened to be hear when I received your last and desiered her Duty to you. The man where she Boards is the Maj’r of the Rigement and is a moderate whig but can’t be convinced that we ought not to Pay for the Tea. I sent Him up your two boks and he was mightyle Pleasd with them. They are much Esteem’d by all good Judges and I hope have done much to wards Instructing the People of England what sort [of] Parlement men they ought to choes and may God defend [torn] there harts from all Bribery and coruption. I think our Congress Adress to the People of England is a Grand Performance and does them Honour and shews there was Realy the wisdom among them that the Colonies Endevouered to colect which Joyn’d with yours and the Bishops will I hope work som Glorious Effect. You have millions of Prayers Going up to Heaven for it Dayly Private and Publick.
I have had no leter from Philadelphia a long time tho I have wrote several times. The last I wrote I heard my sister Put under her cushing I sopose in order to Read it more Leasure and Prehaps never thought of it more and won of the children git it and tare it up, as we know my sister is very forgit full. I now and then hear from them by travelars that they are well and that Gives me Pleasure. I think it is Presumeing on your Patience but I must Just mention the Hored lie tould and Publish’d hear about your son and with such Plausabelity of what you had wrote concerning it that at first it struck with a fear that it might be trew and I cant Expres to you the Pain it gave me on your acount. But a litle consideration convinced me it was Imposable and I soon had the Pleasure of hearing it contredicted.
I shall ad no more at this time but my respects to Mrs. Steevenson my love to cousen Jonathan and your self and beg you would forgive my sending you such very bad writing which will be very difecult to find out. But as the vesal is so near sailing this or none must go from your Ever Affectionat and obliged sister
Jane Mecom
Nov’r 21–1774
